Exhibit 10.2

BB&T Corporation

200 West Second Street

Winston-Salem, NC 27101

April 1, 2016

Wilmington Trust Company

as Institutional Trustee and Delaware Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Corporate Trust Administration

 

  Re: NPB Capital Trust IV

Ladies and Gentlemen:

By virtue of the merger between National Penn Bancshares, Inc., a bank holding
company incorporated in the Commonwealth of Pennsylvania (“National Penn”) and
BB&T Corporation, a North Carolina corporation (“BB&T”), pursuant to the
Agreement and Plan of Merger, dated as of August 17, 2015, by and between BB&T
and National Penn (the “Merger Agreement”), BB&T, as the surviving corporation,
does hereby agree, affirm and acknowledge that, effective as of the Effective
Time (as defined in the Merger Agreement), it expressly assumes all the duties,
warranties, and obligations of National Penn under (i) the Floating Rate Junior
Subordinated Debt Securities due 2034 (the “Debt Securities”) issued pursuant to
the Indenture, dated as of March 25, 2004, between National Penn and Wilmington
Trust Company, as Trustee (the “Indenture”), (ii) the Indenture, (iii) the
Amended and Restated Declaration of Trust of NPB Capital Trust IV, dated as of
March 25, 2004 (the “Declaration”), among National Penn, as Sponsor, Wilmington
Trust Company, as Institutional Trustee and Delaware Trustee, the Administrators
named therein, and the holders from time to time of undivided beneficial
interests in the assets of the Trust (as defined therein) and (iv) the Guarantee
Agreement, dated as of March 25, 2004 (the “Guarantee”), between National Penn,
as Guarantor, and Wilmington Trust Company, as Guarantee Trustee, for the
benefit of the Holders (as defined therein) from time to time of the Capital
Securities (as defined therein) of NPB Capital Trust IV.

As to all matters relating to the Declaration, this letter shall be governed by,
and construed in accordance with, the laws of the State of Delaware without
regard to its conflict of laws principles. Except as set forth in the
immediately preceding sentence, this letter shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to its
conflict of laws principles other than Section 5-1401 of the New York General
Obligations Law. The undersigned (i) irrevocably submits itself to the
non-exclusive jurisdiction and venue of any United States federal court or New
York state court, in each case located in the Borough of Manhattan, The City of
New York in any action arising out of this letter, and (ii) consents to the
service of process by mail.



--------------------------------------------------------------------------------

Very truly yours, BB&T CORPORATION By:  

/s/ Hal S. Johnson

Name:   Hal S. Johnson Title:   Executive Vice President and Treasurer

[Signature Page to NPB Capital Trust IV Assumption Letter]